Citation Nr: 0808124	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1964 and January 1967 to January 1969.
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to an evaluation in excess of 50 
percent for PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by problems sleeping due to 
nightmares, impairment in short and long-term memory, some 
impairment in judgment, disturbance of mood including 
irritability, some isolative behavior, restricted affect, 
difficulty in establishing and maintaining effective work and 
social relationships, subjective complaints of difficulty 
concentrating and being paranoid, and GAF scores of 50.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2006 
and March 2006, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
readjudicated in an April 2006 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

Neither of the notices discussed all of the criteria for an 
increased rating, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as a reasonable person 
could be expected to understand from the notice what was 
needed.  The February 2006 notice letter informed the veteran 
that he could submit medical and lay evidence showing his 
PTSD disability had increased in severity.  The March 2006 
letter also informed the veteran that generally VA assigns 
disability ratings from 0 percent to 100 percent based on the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The veteran was encouraged to submit any 
relevant evidence he had.  A review of the appellant's 
submission received in November 2005 shows that this was 
filed subsequent to the November 2005 Statement of the Case, 
which listed all of the relevant criteria for an increased 
rating for PTSD.  The submission discussed the veteran's 
general assertion that he was entitled to a higher rating 
than 50 percent for his PTSD.  The veteran submitted a 
statement in April 2006 in response to VA's notice letter 
that he had no additional evidence to submit.  The veteran's 
representative submitted a 646 in August 2006.

A reasonable person could construe the type of information 
that was necessary to substantiate an increased rating claim 
for PTSD, including the effects the disability had on 
employment, based on the notice letters submitted.  The 
veteran also demonstrated his understanding that he could 
submit evidence on his own behalf by his response in April 
2006.  These actions by the veteran indicate actual knowledge 
of the availability of additional process.  As both actual 
knowledge of the veteran's procedural rights, and notice of 
the general evidence necessary to substantiate the claim, 
have been demonstrated, and he has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of his PTSD disability.  It is significant that the 
veteran has not contended that his condition had worsened 
since his last VA examination, rather, that he was entitled 
to a higher rating than the RO assigned, based on that 
examination report.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in August 2003, 
assigning a 50 percent evaluation effective January 15, 2003.  
In August 2004, the RO provided a VA examination to determine 
the present severity of the PTSD disability; and then 
continued the 50 percent evaluation in a December 2004 rating 
decision.  The veteran appealed this action.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. Evaluation also must 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. The extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran's PTSD is rated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

An August 2003 VA mental health note shows the veteran 
reported he was eating and sleeping all right but still 
isolated himself at times.  On objective evaluation, he had 
good eye contact, initiated conversation, and was 
cooperative.  His speech was clear, logical, goal-directed, 
and future-oriented.  His memory was intact times three; his 
mood was depressed; and his affect congruent.  He was neat 
and clean in appearance without body odor.  Judgment and 
insight were fair.

An August 2004 VA examination report shows the veteran was 
asked how his symptoms had worsened since he was last 
examined and the veteran stated that the major problem was 
his concentration.  He stated that he could not focus on 
anything for an extended period of time; for instance, if he 
was doing something around his house, he could easily forget 
what he was doing.  He also stated that he gets angry with 
people more quickly than he used to.  He last worked in 2000 
as a welder and stated that he quit because of his 
concentration problems.  He continued to help a friend and 
neighbors with chores, and/or yard work in order to earn some 
money.  He had been married twice; he was divorced from his 
second wife in 1991.  He maintained a close relationship with 
his children.  He indicated that since his divorce he had a 
number of "lady friends" but had not maintained any 
relationship over the long-term.  He stated that most of his 
leisure time is spent with his family.  When he is dating, he 
might go to the movies or bowling; he does not like to watch 
television.  He did not do much cleaning around the house; 
apparently his sisters helped him out with that.  He stated 
that he washed his own underwear but did not cook because he 
did not have an oven or refrigerator.  He managed his own 
finances but had to declare bankruptcy once in the 1990's.

The veteran stated that he tossed and turned all night.  
During the day, he might go fishing or visit with his family, 
usually eating at his sister's or mother's house, or out.  He 
indicated that he would have two or more beers a day.  For 
psychiatric symptoms, the veteran stated that he was up and 
down all through the night being awakened by nightmares.  He 
mentioned that he did not have much of an appetite lately and 
had lost 10 pounds in the last few months.  His interest 
level he described as about the same; he thought his energy 
level was "okay."  He indicated that his concentration was 
not good; he also said he had feelings of hopelessly but not 
recently, not since the 1990's and his divorce.  When asked 
about suicidal ideation, he said if he had any thoughts, they 
would be homicidal.  When asked about this further, he said 
those thoughts were never toward anyone in particular, and 
not anything he would carry out.  He stated that he got 
anxious but described thoughts and behaviors that sounded 
more like frustration, according to the examiner, 
particularly when he had to wait for someone or something.  
Impulse control and irritability had been a problem related 
to his symptoms of PTSD.  He denied any psychosis.  He 
mentioned that he had forgotten lengthy aspects of what 
happened to him when was in-country and also that he tried to 
stay to himself as a way to keep himself up and calmer.  
According to the examiner, his past history would indicate 
some restricted range of affect in his relationships with 
other people.  His symptoms of increased arousal continued to 
be difficulty with sleep, irritability, and difficulty 
concentrating, as well as some hypervigilance.

On mental status examination, the veteran was well-groomed 
and casually dressed.  He was cooperative during the 
interview but with some psychomotor tension.  His speech was 
of normal rate but a soft tone.  His mood was euthymic and 
his affect was somewhat constricted but generally appropriate 
to the content of the discussion.  Thought processes were 
logical and coherent.  Thought content revealed no evidence 
of psychosis, but a preoccupation with incontinence following 
prostate cancer.  He was alert and appropriately oriented.  
His attention and concentration were tested within normal 
limits, but he was slow and labored in attempting the serial 
three's and in remembering three objects after a few minutes.  
His general fund of information was intact, and his judgment 
was assessed to be adequate.

An October 2004 VA mental health note shows the veteran 
reported problems with decreased concentration, decreased 
sleep, and decreased appetite.  He denied suicidal ideation, 
homicidal ideation, or audio/visual hallucinations; but 
admitted to being paranoid at times.  On objective 
evaluation, he was alert and oriented times three.  He had 
good eye contact, initiated conversation, and was 
cooperative.  His speech was clear, logical, goal-oriented, 
and future-oriented.  He was neat and clean in appearance but 
the smell of alcohol was present.  His judgment and insight 
were good; his memory was intact times three; his mood was 
euthymic; and his affect was congruent.

The veteran's PTSD symptoms include problems sleeping due to 
nightmares, subjective complaints of difficulty 
concentrating, impairment in short and long-term memory, 
disturbance of mood including irritability, some isolative 
behavior, restricted affect, and difficulty establishing and 
maintaining effective work and social relationships.  These 
findings do meet the criteria for a 70 percent evaluation for 
PTSD.  While the veteran had been divorced twice and 
sometimes isolated himself, he had regular contact with his 
family and friends and engaged in some hobbies, as well as 
dated on occasion.  He was able to function independently in 
that he managed his own finances and washed his own clothes 
and also took care of his personal hygiene.  His speech was 
consistently clear and logical.  He indicated that he did not 
have any suicidal ideation, and while he mentioned he might 
have some homicidal ideation he did not indicate any intent.  
He reportedly drank two or more beers a day and showed up at 
one of his examinations smelling of alcohol.  While this 
might demonstrate a drinking problem, this is not one of the 
specific criteria for evaluating PTSD, other than perhaps 
impaired judgment, which supports the criteria for a 50 
percent evaluation.  Although he stated that he was paranoid, 
he did not indicate any obsessional rituals interfering with 
daily activities.  He reported that he had not worked since 
2000 because of concentration problems, but the record does 
not show inability to establish effective work relationships 
solely due to PTSD.  His attention and concentration were 
tested within normal limits in August 2004.  

The veteran has GAF scores of 50, which, although 
significant, do not in and of themselves show that an 
increased rating is warranted for PTSD.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a GAF score reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." DSM IV, American 
Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  While the veteran's GAF score of 50 
supports a few of the manifestations required to meet the 
criteria for a higher rating, the overall disability picture 
more nearly approximates the criteria for the 50 percent 
rating assigned.  The August 2004 VA examiner reported that 
the veteran was given a GAF of 50 because he still exhibited 
PTSD symptoms, which caused some disturbances in his 
interpersonal relationships; he isolated himself at times and 
was irritable with others.  The examiner further noted that 
the veteran's descriptions of more current symptoms did not 
indicate a noticeable intensity in PTSD but that he appeared 
to be more distressed secondary to his prostate cancer, and 
the ensuing physical limitations that he had.  

The veteran does not in fact exhibit suicidal ideation, 
severe obsessional rituals, or frequent shoplifting - all of 
which are listed as examples of the type of traits associated 
with serious symptoms and GAF scores of 41-50.  The GAF score 
is one of the many criteria used to determine the present 
level of mental health impairment and does not support a 
higher rating in this case.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran reportedly stopped working 
in 2000 due to problems concentrating; however, his 
concentration was found to be normal on examination in August 
2004.  The record does not show any evidence of marked 
interference with employment solely due to his PTSD.  
Additionally, the evidence does not show any frequent periods 
of hospitalization due to PTSD.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The 50 percent rating 
assigned for PTSD under 38 C.F.R. § 4.130, DC 9411 
specifically accounts for any difficulty in establishing and 
maintaining effective work relationships.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD; there is no doubt to be 
resolved; and in increased rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


